DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  A period between “resistance” and “such” in L2.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “overflow conduit comprising a second flow restrictor” (Claims 9 & 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 & 12 do not clearly set forth the metes and bounds of the patent protection desired. Claim 1 recites a method of separating and analyzing a fluid sample within a sample analysis cartridge.  The claim provides a method of separating a fluid sample.  However, the claim does not set forth any steps involved in analyzing the fluid sample.  Regarding claims 9 & 12, the limitation “diverting flow of the fluid sample to the first junction through a second junction using an overflow conduit comprising a second flow restrictor” is unclear since the limitation does not set forth any steps involved in how the overflow conduit comprising the second flow restriction is being used.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Regarding claim 11, the limitation “configured to cause [...] form the first segment of the fluid sample” is unclear what configuration is being claimed to form the first segment of the fluid sample.
Regarding claim 15, the limitation “wherein the second flow restrictor comprises a lower pressure resistance [...]” is unclear how a structure comprises function. It is unclear if the applicant is trying to claim a structure or function.
16. (Currently Amended) The method of claim 2, wherein the first sensor region comprises at least one prothrombin time sensor, and the second sensor region comprises at least one activated partial thromboplastin time sensor.  
Regarding claim 16, the limitations “prothrombin time sensor” & “activated partial thromboplastin time sensor” are unclear.  The specification does not define the claimed sensors, but indicates the prothrombin time and activated partial thromboplastin time are assay methods, see ¶ 0064-0065 of the specification.  Therefore, it is unclear if the applicant is claiming sensors or assay methods.  For the purpose of this Office action, the limitations will be treated as sensors capable of being used for prothrombin time and activated partial thromboplastin time assays, as stated in ¶ 0067-0068 of the specification.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 10, 16, 19 & 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miller et al. (US 7723099).
Regarding claim 1, Miller et al. teach a method of separating and analyzing a fluid sample within a sample analysis cartridge, the method comprising: 
receiving a fluid sample (C34/L16-19+) in an inlet chamber (e.g., sample chamber 151) of the sample analysis cartridge (150); 
moving the fluid sample (C34/L16-27) from the inlet chamber (151/R1) to a conduit (e.g., 154/R2) using a pump (156; see i.e., “[...] the sample diaphragm 156 pushing a measured segment of the sample along the sample conduit (from reagent region R1 to R2).” C36/L6-8); 
separating the fluid sample (i.e., “Cutaway 36 provides a fluid path between gasket holes 31 and 32 so that fluid can pass between the first and second conduits.” C23/L36-38 & “4) The sample is oscillated by means of the sample diaphragm 156 between R2 and R5 in a predetermined and controlled fashion for a controlled time to promote binding to the sensor.” C36/L11-14) into at least first (fluid segment in R3) and second (fluid segment in R5) segments using a first 
moving the first segment of the fluid sample (i.e., “6) Rapid evacuation of the sample conduit (effected by withdrawing the motor driven plunger from the sample diaphragm 156) forces a mixture of air (from the vent) and wash/analysis fluid from the second conduit to move into the inlet located between R5 and R4 in FIG. 16. By repeating the rapid evacuation of the sample conduit, a series of air separated fluid segments are generated which are pulled across the sensor chip towards the sample inlet (from R4 to R3 to R2 and R1).” C36/L22-30) into a first conduit (see annotation in Fig. 5) and moving the second segment of the fluid sample into a second conduit (see annotation in Fig. 5); 
moving the first segment of the fluid sample over a first sensor region (R3/53) within the first conduit to a first fluidic lock valve (e.g., closable valve 41/58; capillary stop) downstream of the first sensor region (see Fig. 5), thereby locking the first segment of the fluid sample (i.e., “Within this post-analysis conduit is a single closeable valve which connects the air vent of the sensor conduit to the diaphragm air pump. When this valve closes, the sample is locked in the post analytical conduit and cannot be moved back to the sensor chip” C24/L58-62+; see also “When the fluid is pushed over this filter, the filter media becomes filled with liquid and further motion through the fluid path is stopped.” C25/L15-17; “A capillary stop located between the sample chamber and first conduit is used to 
operating the pump to move the second segment of the fluid sample over a second sensor region (R5/55) within the second conduit to a second fluidic lock valve (e.g., capillary stop 160 C34/L50; small flap cut in the gasket or a membrane, C34/L55; restriction C17/L54; “Features that control the flow of liquids within and between the conduits of the present invention are herein collectively termed "valves.” C17/L59-61) downstream of the second sensor region, thereby locking the second segment of the fluid sample (i.e., “Within this post-analysis conduit is a single closeable valve which connects the air vent of the sensor conduit to the diaphragm air pump. When this valve closes, the sample is locked in the post 
wherein the moving the first segment of the fluid sample over a first sensor region and moving the second segment of the fluid sample of the second sensor region are independent of one another (i.e., “A cartridge of the present invention has the advantage that the sample and a second fluid can contact the sensor array at different times during an assay sequence” C17/L27-29).

    PNG
    media_image1.png
    932
    1133
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1528
    1127
    media_image2.png
    Greyscale


Regarding claims 2, 4, 8, 9, 16, 19 & 20, Miller et al. teach:
2. The method of claim 1, wherein: the first sensor region comprises at least a first reagent formed on a first sensor; and the second sensor region comprises at least a second reagent formed on a second sensor (i.e., “51-57 are portions of the 
4. The method of claim 2, further comprising: dissolving the first reagent into the first segment of the fluid sample; and dissolving the second reagent into the second segment of the fluid sample (C24/L17-20; L27-31).  
8. The method of claim 1, wherein the first fluidic lock valve is a membrane sponge, a microchannel capillary, a micro-array valve or a capillary burst valve (see Fig. 5), and the second fluidic lock valve is a membrane sponge valve, a microchannel capillary, a micro-array valve or a capillary burst valve (C34/L50-58).  
9. The method of claim 1, further comprising diverting flow of the fluid sample to the first junction through a second junction (see annotation in Fig. 15) using an overflow conduit comprising a second flow restrictor (i.e., “Simultaneously with the actuation of sample diaphragm 156, fluid is drawn from conduit 158, through capillary stop 160, into conduit 154.” C34/L61-63).  
16. The method of claim 2, wherein the first sensor region comprises at least one sensor capable of being used for prothrombin time assay, and the second sensor region comprises at least one sensor capable of being used for activated partial thromboplastin time assay (C9/L43-C10/L8, C27/L23-36).  
19. The method of claim 1, wherein the first sensor region comprises a first sensor, and the second sensor region comprises a second sensor (see Fig. 9 & C29/L41-42).  
20. The method of claim 1, wherein the fluid sample comprises a biological sample (e.g., blood, C1/L20).

The “wherein” clauses of claims 5, 7, 9-14 do not specify method steps.  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer 135 USPQ 31 (BPAI 1961).  Further, it is noted that reciting “configured to” without identifying any structural differences between the structure in the claims and the structure disclosed by the prior art does not further limit the claims.  

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 & 11-15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miller et al. (US 7723099).
Regarding claim 5, Miller et al. teach a flow restrictor (e.g., gasket hole 31) within the second conduit (see Figs. 3 & 5).  Therefore, Miller et al. inherently teach the second segment of the fluid sample moved into the second conduit is smaller in volume as compared to the first segment of the fluid sample moved into the first conduit.  In the event that the second segment of the fluid sample moved into the second conduit is smaller in volume as compared to the first segment of the fluid sample moved into the first conduit is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to adjust the flow restrictor (gasket hole 31) to control fluid flow between first and second conduits, as disclosed by Miller et al. (C23/L10-11, L36-38).  
It is noted that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Therefore, a prima facie case under 35 U.S.C. 102 /103 was made.

The “wherein” clauses of claims 5, 7, 9-14 do not specify method steps.  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer 135 USPQ 31 (BPAI 1961).  Further, it is noted that 

Regarding claims 6 & 7, Miller et al. teach:
6. The method of claim 5, wherein the flow restrictor comprises a capillary burst valve, a fluidic constriction, or a fluidic resistance (C23/L10-11, L36-38).  
7. The method of claim 5, wherein the first fluidic lock valve provides a first pressure resistance (the features are inherently present) and allows for the second segment of the fluid sample to be locked in the second conduit independent of the first segment of the fluid sample in the first conduit (C17/L27-29).  

Regarding claim 11, Miller et al. teach a flow restrictor (e.g., gasket hole 31) within the second conduit (see Figs. 3 & 5).  Therefore, Miller et al. inherently teach preferential movement of the fluid sample into the first conduit and form the first segment of the fluid sample.  In the event that preferential movement of the fluid sample into the first conduit and form the first segment of the fluid sample is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to adjust the flow restrictor (gasket hole 31) to control fluid flow to cause preferential movement of the fluid sample into the first conduit and form the first segment of the fluid sample, as disclosed by Miller et al. (C24/L27-29).

Regarding claims 12 & 13, Miller et al. teach:
12. The method of claim 11, further comprising diverting flow of the fluid sample to the first junction through a second junction (see annotation in Fig. 15) using an 
13. (Original) The method of claim 12, wherein the first fluidic lock valve provides a first pressure resistance and the second fluidic lock valve provides a second pressure resistance (the features are inherently present).  

Regarding claim 15, although Miller et al. do not explicitly teach wherein the second flow restrictor comprises a lower pressure resistance than that of the first and second pressure resistances, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the second flow restrictor to control fluid flow, see C17/L49-C18/L4 for example.

Claim Rejections - 35 USC § 103
Claims 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 7723099) in view of Ghai et al. (US 2007/0077613).
Regarding claims 17 & 18, Miller et al. teach the method of claim 16, further comprising analyzing an extrinsic pathway of coagulation in the first segment of the fluid sample using the at least one sensor capable of being used for prothrombin time assay (it is noted prothrombin time (PT) assay (C10/L7-8) inherently teaches an extrinsic pathway of the coagulation cascade), and analyzing an intrinsic pathway of coagulation in the second segment of the fluid sample using the at least one sensor capable of being used for activated partial thromboplastin time assay (it is noted activated partial thromboplastin time (APTT) assay (C10/L7-8) inherently teaches an 

Ghai et al. teach a method of calculating a result of a coagulation process in whole blood comprising a strip 14 with a dry coagulation initiator 26 immobilized on membranes 2 (Abstract, ¶ 0061-0064).  The dry coagulation initiator 26 comprises thrombin-cleavable peptide with a detectable moiety (¶ 0065-0077+).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second reagents of Miller et al. with the dry coagulation initiator 26 comprises thrombin-cleavable peptide with a detectable moiety, as taught by Ghai et al. (¶ 0065-0077+) to analyze the coagulation process (throughout the reference, Ghai et al.).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798